Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 15, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158052(47)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  UNIVERSITY OF MICHIGAN REGENTS,                                                                                     Justices
           Plaintiff-Appellant,
                                                                    SC: 158052
  v                                                                 COA: 339198
                                                                    Washtenaw CC: 16-001122-CK
  VICTOR VALENTINO, J.D., P.C.,
             Defendant-Appellee.
  ______________________________________/

          On order of the Chief Justice, the motion of Munson Healthcare to file a brief amicus
  curiae is GRANTED. The amicus brief submitted on August 13, 2018, is accepted for
  filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 August 15, 2018

                                                                               Clerk